Exhibit 8(a)(ii) AMENDMENT TO PARTICIPATION AGREEMENT This Agreement, effective as of May 1, 2005 (“Agreement”) as amended and restated, is herebyamended and restated as of May 1, 2014, by and among The Lincoln National Life Insurance Company, an Indiana life insurance company (“Insurer”), AllianceBernstein L.P. (formerly Alliance Capital Management L.P., a Delaware limited partnership (“Adviser”), the investment adviser of the Fund referred to below; and AllianceBernstein Investments, Inc. (formerly AllianceBernstein Investment Research and Management, Inc.), a Delaware corporation (“Distributor” and together with Adviser, “Alliance”), the Fund’s principal underwriter (collectively, the “Parties”), WITNESSETH THAT: Whereas, the Parties now desire to amend the Participation Agreement as follows: To make shares of the Portfolios of the Fund made available by Distributor to serve as underlying investment media for variable annuity contracts and variable life insurance policies issued by Insurer listed in Schedule B (“Amendment to Schedule B”). Now, Therefore, in consideration of the mutual benefits and promises contained herein, the Parties hereby amend the Participation Agreement as reflected in the attached Amendment to Schedule B. In Witness Whereof, the Parties have caused this Agreement to be executed in their names and on their behalf by and through their duly authorized officers signing below. The Lincoln National Life Insurance Company By: /s/ Daniel R. Hayes Name: Daniel R. Hayes Title:Vice President Alliance Bernstein L.P. By: /s/ Emilie D. Wrapp Name:Emilie D. Wrapp Title: Assistant Secretary AllianceBernstein Investments, Inc. By: /s/ Stephen J. Laffey Name:Stephen J. Laffey Title:Assistant Vice President Amendment to Schedule B As of May 1, 2014 Insurer Contracts to which the Portfolios of the Fund are made available under this Agreement: ChoicePlus Variable Annuity ChoicePlus Access ChoicePlus Bonus ChoicePlus II ChoicePlus II Access ChoicePlus II Bonus ChoicePlus II Advance ChoicePlus Assurance (B Share) ChoicePlus Assurance (B Class) ChoicePlus Assurance (C Share) ChoicePlus Assurance (Series) ChoicePlus Assurance (L Share) ChoicePlus Assurance (Bonus) ChoicePlus Assurance (A Share/Class) ChoicePlus AssuranceSM (Prime) ChoicePlus Design ChoicePlus Fusion ChoicePlus SM Rollover ChoicePlus SM Signature Individual Multi-Fund® 1-4 Individual Multi-Fund® Select Individual Multi-Fund ® 5 Investor AdvantageSM Investor AdvantageSM Fee-Based Investor AdvantageSM RIA Group Multi-Fund® Group Variable Annuity (GVA) I, II, & III VULone Elite VULone 2005 Elite Momentum VULone Elite Momentum VULone 2005 Elite Momentum SVULone Elite VULCV VULCV II VULCV II Elite VULFlex VULCV III Elite VULCV IV Elite VULDB VULDB Elite VULDB II Elite VULDB IV Elite Money Guard SVUL II SVUL II Elite SVUL III Elite SVUL IV Elite SVULone Elite CVUL III Elite VULone 2007 Elite VULone 2010 SVULone 2007 Elite Momentum VULone 2007 Elite Momentum SVULone 2007 Elite AssetEdge VUL Elite Momentum AssetEdge VUL Elite PreservationEdge SVUL Elite SVUL SVUL Elite Lincoln Corporate Variable 4 Lincoln Corporate Variable 5 Lincoln Corporate Variable Private Solutions Wells Fargo New Directions Core Wells Fargo New Directions Access Wells Fargo New Directions Access 4 Individual Variable Annuity (f/k/a SEI) Individual Select Variable Annuity (f/k/a SEI) Director TM Lincoln American Legacy Retirement Group Annuity Private Placement VUL Lincoln Corporate Commitment VUL
